Order denying appellant’s application for a money judgment for alimony in arrears under a final decree of divorce, insofar as appealed from, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, without costs, to the extent of directing entry of judgment in the sum of $2,030. The appellant’s removal to California and remarriage furnish no reason for relief of the defendant from his obligation to support his children as directed by the decree. (Altschuler v. Altschuler, 248 App. Div. 768; Niehrug v. Neikrug, 269 App. Div. 751.) As to the sum of $250 allegedly due and unpaid for the period prior to August, 1942, a question of fact is presented which may be resolved upon a trial, if appellant be so advised. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. [See post, pp. 910, 967.]